Citation Nr: 1603489	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  07-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chloracne, to include as related to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to his service-connected disabilities, to include posttraumatic stress disorder PTSD and diabetes mellitus.  

3.  Entitlement to service connection for basal cell carcinoma, to include as related to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  

The Veteran testified at a hearing in support of his claim for service connection for hypertension in October 2009 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Veteran was scheduled for another Board hearing to be held in November 2015; however, he submitted a letter received in November 2015 that notes he was unable to attend the Board hearing and asked the Board to consider the evidence already of record in making a decision.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d).

The issues of service connection for hypertension and basal cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2004 Board decision, the Board denied the Veteran's appeal as to the claim of service connection for chloracne, to include as related to herbicide exposure.  The Chairman of the Board did not order reconsideration.  

2.  Evidence received since the June 2004 Board decision is cumulative of the evidence that was of record at the time of that decision and does not relate to a previously unestablished fact necessary to substantiate the claim.    


CONCLUSIONS OF LAW

1.  The June 2004 Board decision that denied the claim of service connection for chloracne, to include as related to herbicide exposure is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2003).

2.  Evidence received since the June 2004 decision is not new and material and the claim of service connection for chloracne, to include as related to herbicide exposure is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the duty to notify was satisfied by the letter dated in July 2011 sent to the Veteran that complied with the statutory notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  The letter also notified the Veteran of the criteria for reopening previously denied claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, Social Security Administration (SSA) records, post-service VA and private medical records, and lay statements have been associated with the record and have been reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.  Because the Board finds that new and material evidence has not been presented, an additional VA medical opinion is not warranted.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

New and Material

The Veteran contends that his previously denied claim of entitlement to service connection for chloracne, to include as related to herbicide exposure should be reopened.  For the reasons that follow, the Board has determined that the evidence received since the last final adjudication is cumulative or redundant, and reopening is not warranted.  

Initially, the Board notes that regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a). 

An exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a June 2004 Board decision, the Board denied the Veteran's claim of service connection for chloracne, to include as related to herbicide exposure.  As reconsideration was neither sough nor granted, the decision became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.  

In its June 2004 denial, the Board denied the claim of service connection for chloracne, to include as related to herbicide exposure on the basis that the record did not include any medical evidence of a diagnosis of chloracne at any time.  The Board found that in the absence of any medical evidence indicating that the Veteran currently has chloracne or has ever had this disorder, service connection for chloracne is denied.  Thus, in essence, the Board denied the claim because there was no current disability.  

The evidence of record at the time of the denial included the Veteran's Certificate of Release or Discharge from Active duty (DD 214) as well as the Veteran's service treatment records.  The Board noted that the Veteran served in Vietnam, and is therefore presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  Service treatment records showed that the Veteran was treated in May 1969 for an unidentified skin rash.  No further complaints or treatments pertaining to a skin disorder were reported during service.  The August 1969 report of the Veteran's medical examination prior to discharge from service reflects a normal clinical evaluation for the skin.  Also of record were VA treatment records dating from 1969 up to March 2003, private medical records covering a number of years, SSA records, and VA examinations.  None of these medical records reflects a diagnosis of chloracne.  The Veteran's statement of record at this time included his contention that he was diagnosed with chloracne in May 2000 at VA medical center in Huntington.  The Board notes that the record did not contain an in-service injury or disease (in-service evidence of chloracne), no evidence that the Veteran had a diagnosis of chloracne within a year of the last exposure to herbicides or even a confirmed post service diagnosis of chloracne and related treatment other than the Veteran's statements.  There was no other evidence of a nexus between chloracne and service other than the Veteran's statement unsupported by the evidence of record.  

The evidence added to the record since the June 2004 denial included the Veteran's lay statements and VA treatment records.  The Veteran reiterated that he was diagnosed with chloracne at VA medical center in Huntington in an Agent Orange examination years ago.  VA treatment records show that the Veteran was seen numerous times for complaints of itching all over.  However, the records do not mention or show a diagnosis of chloracne.  

The Board notes that other skin disabilities have been noted in the medical records; however, the Veteran has not indicated that these disabilities are related to service.  Therefore, the disabilities will not be further discussed.  

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim.  All of the evidence received is cumulative or redundant of the evidence that was previously considered by the Board at the time of the June 2004 denial.  This includes the Veteran's statements asserting that he has been diagnosed with chloracne related to Agent Orange and VA treatment records that do not show chloracne has been diagnosed.  The basis for the Board's denial was essentially that the necessary element of a current disability was missing.  The Veteran's continued contentions that he was previously diagnosed with chloracne is cumulative, does not relate to a previously unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  Consequently, the evidence is not new and material and reopening of the claim is not warranted. 

For the foregoing reasons, the evidence submitted since the June 2004 Board decision is cumulative or redundant of the evidence already of record, does not relate to a previously unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The evidence is therefore not new and material and reopening of the claim is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

The application to reopen the claim of service connection for chloracne, to include as related to herbicide exposure is denied.  


REMAND

The Board finds that additional evidentiary development is required before the following claims can be properly adjudicated.

In regards to entitlement to service connection for hypertension, the June 2010 and September 2013 VA examination reports do not address whether the Veteran's hypertension is directly related to his service.  In September 2013, the VA examiner appears to note that the Veteran stated that he was diagnosed with hypertension in August 1969.  Thus, a medical opinion is necessary regarding whether the Veteran's hypertension is directly related to his service.  

In regards to entitlement to service connection for basal cell carcinoma, there has been no VA examination to determine the nature and likely etiology.  Given the Veteran's contentions along with the medical records showing a diagnosis of basal cell carcinoma, the Board finds that an examination is needed.  

In addition, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.

2.  After obtaining any additional medical evidence, the RO shall request an opinion from the appropriate examiner as to whether the Veteran's hypertension is directly related to service.  If an examination is necessary to provide the required opinion, schedule such with the Veteran.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its clinical onset during service or is otherwise related to an event or incident in service.

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

3.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed basal cell carcinoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's basal cell carcinoma had its clinical onset during service or is otherwise related to an event or incident in service, to include his exposure to herbicides (Agent Orange).

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

4.  After completion of the above development, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


